Order filed February 25, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00970-CV
                                  ____________

IN THE MATTER OF THE MARRIAGE OF JOSE N. MARADIAGA AND
                      MARIA MARTINEZ


                   On Appeal from the 505th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 16-DCV-234636

                                    ORDER

      This is an attempted appeal from a letter ruling dated November 8, 2019.
There is no finality language in the purported decree. See In re R.R.K., 590 S.W.3d
535, 543 (Tex. 2019) (discussing Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206
(Tex. 2001) (“This judgment finally disposes of all parties and all claims and is
appealable.”). Moreover, the ruling expressly anticipates the preparation of a
“Final Decree of Divorce and all necessary documents to effectuate the division of
property and obligations — either counsel may set for entry as necessary.” The
underlying proceeding includes a suit affecting the parent-child relationship and
                                        1
the record contains agreed temporary orders signed March 18, 2018. The
November 8, 2019, ruling addresses only the division of property, debt, and
attorney’s fees.

         On January 14, 2020, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless on or before
January 24, 2020, appellant filed a response demonstrating grounds for continuing
the appeal See Tex. R. App. P. 42.3(a). Appellant responded; appellee did not
reply.

         Citing In re B.D., appellant contends the ruling substantially complies with
the requisites of a final judgment. No. 05–17–00674–CV, 2017 WL 3765848 (Tex.
App.—Dallas Aug. 31, 2017, no pet.) (mem. op.), abrogated by In re R.R.K, 590
S.W.3d 535 (Tex. 2019). In re B.D. is distinguishable because the ruling in this
case requires further action to memorialize it. 2017 WL 3765848, *1. Moreover, in
R.R.K., the Supreme Court of Texas held that an order lacking the unmistakable
language of finality may be ambiguous in a suit under the Family Code. 590
S.W.3d at 544. The court noted that if a judicial decree’s finality is ambiguous, a
reviewing court should examine the record to determine the trial court’s intent. Id.

         The reviewing court also may abate the appeal to permit clarification by the
trial court. See Lehmann, 39 S.W.3d at 206. Texas Rule of Appellate Procedure
27.2 provides as follows:

         The appellate court may allow an appealed order that is not final to be
         modified so as to be made final and may allow the modified order and
         all proceedings relating to it to be included in a supplemental record.

Tex. R. App. P. 27.2. Accordingly, we order the case abated and remanded to the
trial court so that the parties may seek clarification whether the trial court’s ruling

                                           2
is final and to request further order or orders of the trial court in accordance with
Lehmann. A supplemental clerk’s record containing any such order(s) shall be filed
with the clerk of this court within thirty days.

      If either party chooses to contest jurisdiction, the court requests any motion
for dismissal to be filed with the clerk of this court within ten days (1) after a
supplemental clerk’s record is filed, or (2) the deadline to file the supplemental
clerk’s record, if any, whichever occurs first. After examining the appellate record,
and on its own initiative after the time to file a supplemental clerk’s record has
expired, this court may dismiss the appeal for want of jurisdiction. See Tex. R.
App. P. 42.3(b).

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket without
further order of the court when (1) the supplemental clerk’s record is filed in this
court, or (2) the deadline to file the supplemental clerk’s record has passed,
whichever occurs first. This court also will consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                           3